Exhibit 10.3.

AMENDMENT TO AND CONSENT AND WAIVER UNDER
LOAN DOCUMENTS




AMENDMENT TO AND CONSENT AND WAIVER UNDER THE LOAN DOCUMENTS (“Agreement”),
dated as of January 3, 2008, by and among Manchester Securities Corporation, a
New York corporation (“Manchester”), Alexander Finance, L.P. an Illinois limited
partnership (“Alexander” and together with Manchester, the “Lenders”), ISCO
International , Inc., a Delaware corporation (the “Company”), Spectral
Solutions, Inc., a Colorado corporation (“Spectral”) and Illinois
Superconductor, a Canada corporation, an Ontario corporation (“ISCO Canada” and
together with Spectral, the “Guarantors”).
 
W I T N E S S E T H


WHEREAS, pursuant to a certain Third Amended and Restated Loan Agreement, dated
as of November 10, 2004, as amended (the “Loan Agreement”), by and among the
Lenders, the Company, and the Guarantors, the Lenders have provided loan
commitments to the Company as evidenced by the amended and restated notes (the
“Amended and Restated Notes”), issued pursuant to the Amendment to Loan
Documents (the “Amendment to Loan Documents”) by and among the Company, the
Lenders, and the Guarantors dated June 26, 2007, and convertible into shares of
the Company’s common stock.
 
 
WHEREAS, the Amended and Restated Notes and certain other obligations have been
guaranteed by the Guarantors, who are subsidiaries of the Company, each such
guaranty being made pursuant to separate Fourth Amended and Restated Guaranties
dated as of June 21, 2006, as amended (the “Guaranties”);
 
 
WHEREAS, the Amended and Restated Notes and certain other obligations have been
secured by the assets of the Company and the Guarantors pursuant to a certain
Fourth Amended and Restated Security Agreement, dated as of June 22, 2006, as
amended, by and among the Company, the Lenders and the Guarantors (the “Security
Agreement”, and together with this Agreement, the Loan Agreement, the Amendment
to Loan Documents, the Amended and Restated Notes, and the Guaranties, the “Loan
Documents”);
 
 
WHEREAS, the Company, a wholly-owned subsidiary of the Company (“Merger
Subsidiary”), and Clarity Communication Systems Inc. (“Clarity”) propose to
enter into a transaction (the “Merger”) pursuant to an Agreement and Plan of
Merger dated November 13, 2007 (the “Merger Agreement”) in which the Company
would acquire Clarity by merger of Clarity with and into Merger Subsidiary and
the Company would issue shares (the “Share Issuance”) of its common stock in
exchange for all of the outstanding shares of Clarity capital stock and to
satisfy certain employee benefit obligations;
 
 
WHEREAS, among the conditions to closing the Merger under the Merger Agreement,
the Company is required to (i) obtain financing in an amount equal to $1,500,000
(the “Additional Funds”) to fund the initial operations of the combined entity
after the Merger and transaction expenses of the Company incurred in connection
with the Merger and (ii) to pay off the amount outstanding (the “Pay-off
Amount”) under Clarity’s line of credit agreement (the “Clarity Line of
Credit”), which is expected to be approximately $1,000,000;
 
 
WHEREAS, upon the payoff of the Clarity Line of Credit:  (i) all assets of
Clarity will be pledged to secure the Company’s obligations to the Lenders,
pursuant to an amendment to the Security Agreement; (ii) Clarity will issue a
guaranty of the Company’s obligations to the Lenders; and (iii) Clarity will
execute financing statements to be filed in the appropriate jurisdiction,
perfecting the lien of the Lenders in Clarity’s assets.
 
 
WHEREAS, Alexander has agreed to loan the Company the Additional Funds on terms
and conditions substantially similar to the Amended and Restated Notes and the
Lenders have agreed to waive certain covenants in the Loan Agreement and consent
to the Merger and the Share Issuance;
 
 
WHEREAS, the Lenders wish to consent to the Merger, the Share Issuance and the
transactions contemplated thereby and waive (i) in so far as the acquisition of
Clarity in the Merger is a material change to the Company’s business pursuant to
Section 4.1(b) of the Loan Agreement, the requirement that the Company continue
to conduct its business, in all material respects, as conducted on the date of
the Loan Agreement and (ii) the prohibition of the Company to directly or
indirectly create, assume, guarantee, or otherwise become or remain directly or
indirectly liable with respect to any indebtedness other than the exceptions
described therein, upon paying the Pay-Off Amount at the closing of the Merger
and Manchester wishes to consent to the issuance of New Amended and Restated
Note (as defined below);
 
 
NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows (capitalized terms used and not defined herein shall have the meaning
set forth in the Loan Agreement):
 
1. Issuance of New Amended and Restated Notes. Alexander shall loan by the end
of the date hereof the Additional Funds to the Company pursuant to wire
instructions previously provided by the Company to Alexander and the Company
shall issue to Alexander the new Amended and Restated Note (the “New Amended and
Restated Note”) in the form attached hereto as Exhibit A and executed by the
Company and delivered to Alexander on the date hereof.  The initial conversion
price of the New Amended and Restated Note shall be $0.20 per share, the initial
conversion price of the Amended and Restated Notes.
 
2. Consent and Waiver under the Loan Agreement.  Each of the Lenders hereby
consents to the Merger, the Share Issuance, the payment of the Pay-Off Amount,
and the transactions contemplated thereby and with respect to the foregoing
irrevocably waives (i) the requirement under Section 1.6(b) of the Loan
Agreement to use such cash proceeds received in connection with the Merger, the
Share Issuance, the issuance of the New Amended and Restated Note, and the
transactions contemplated thereby to prepay the Amended and Restated Notes,
(ii)  in so far as the acquisition of Clarity in the Merger is a material change
to the Company’s business pursuant to Section 4.1(b) of the Loan Agreement, the
requirement that the Company continue to conduct its business, in all material
respects, as conducted on the date of the Loan Agreement and (iii) the
prohibition of the Company pursuant to Section 4.3 of the Loan Agreement to
directly or indirectly create, assume, guarantee, or otherwise become or remain
directly or indirectly liable with respect to any indebtedness other than the
exceptions described therein, upon paying the Pay-Off Amount at the closing of
the Merger.  These consents and waivers are one-time consents and waivers and
shall not be deemed to be a waiver of Sections 1.6(b), 4.1(b) or 4.3 of the Loan
Agreement with respect to any other material changes to the Company’s business
or the issuance of capital stock or the issuance, assumption of, or liability
with respect to, other indebtedness.
 
3. Amendment of Loan Agreement.  The Loan Agreement is hereby amended by
modifying the terms and references to the Amended and Restated Notes to include
the New Amended and Restated Note in accordance with this Agreement.
 
4. Amendment of Security Agreement and Guaranties.
 
(a) The Security Agreement is hereby amended by modifying the term
“Obligations,” as defined in Section 2 of the Security Agreement, to refer to
the Loan Agreement, the Amended and Restated Notes, the New Amended and Restated
Note, and Restated Guaranties (all as defined therein) as modified by this
Agreement.
 
(b) Each of the Guaranties is modified such that the definition of “Obligations”
in Section 1(a) thereof, is hereby amended to include the Amended and Restated
Notes, the New Amended and Restated Note, the Loan Agreement and Security
Agreement (as such terms are defined in the Guaranties) as amended by this
Agreement.
 
(c) Upon the payoff of the Clarity Line of Credit, the Company shall cause
Clarity, as a wholly-owned subsidiary of the Company: (i) to pledge and grant a
security interest in all of its assets to the Lenders, to secure the Company and
Clarity’s obligations to the Lenders; (ii) issue a guaranty to the Lenders,
guaranteeing the Company’s obligation to the Lenders; and (iii) execute and file
financing statements, in the appropriate location, to perfect the liens
described in clause (i) above, in each case pursuant to documentation
satisfactory to the Lenders.
 
5. Registration Rights Agreement.  The Company and Alexander shall execute and
deliver the Registration Rights Agreement (the “Registration Rights Agreement”)
as of the date hereof in the form attached hereto as Exhibit B.
 
6. Representations; Warranties and Covenants.
 
(a) The Company hereby restates to the Lenders the representations in Section
2.1 of the Loan Agreement and Section 3 of the Security Agreement, as of the
date hereof (other than the representation in Section 2.1(g) of the Loan
Agreement, which is made as of the date of the Loan Agreement), except that (i)
with respect to Section 2.1(a) of the Loan Agreement, in addition to the
Guarantors, the Company’s subsidiaries include ISCO Delaware, LLC and ISCO
Illinois, Inc and (ii) with respect to Section 2.1(c), the capitalization of the
Company is as set forth in the Company’s SEC Documents.  The Guarantors hereby
restate their respective representations in Section 3 of the Security Agreement
and Section 8 of the Guaranties, as of the date hereof.  The Lenders hereby
restate their representations in Section 2.2 of the Loan Agreement, as of the
date hereof.
 
(b) The Company also represents and warrants to Alexander that assuming (without
any independent investigation or verification by or on behalf of the Company)
the accuracy of the representations and warranties of the Lenders set forth in
the Loan Agreement, the issuance of the New Amended and Restated Note is exempt
from registration under Section 5 of the Securities Act.  Neither the Company
nor any person acting on its behalf has taken or will take any action which
might subject the offering, issuance or sale of the New Amended and Restated
Note to the registration requirements of Section 5 of the Securities Act.
 
(c) The Company covenants to Alexander to use its best efforts to obtain within
one (1) year from the date hereof the requisite stockholder and AMEX approvals
described in the New Amended and Restated Note, as well as AMEX’s approval for
the listing of the shares underlying the New Amended and Restated Note (the “New
Conversion Shares”) on AMEX.
 
(d) The Company further covenants to Alexander that upon obtaining the requisite
stockholder and AMEX approvals described in the New Amended and Restated Note
and upon issuance in accordance with this Agreement, the Amendment to Loan
Documents, the Loan Agreement, and the terms of the New Amended and Restated
Note, the New Conversion Shares into which the New Amended and Restated Note is
convertible will be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes (other than transfer taxes where the New
Amended and Restated Note has been transferred and other than any taxes due
because of actions by Alexander), liens and charges with respect to the issue
thereof and the holders of such New Conversion Shares shall be entitled to all
rights and preferences accorded to a holder of shares of the Company’s common
stock
 
7. Stock Legends.  Alexander agrees to the imprinting, so long as is required by
this Section 5, of the following legend on its New Amended and Restated Note and
the New Conversion Shares:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.
 
The New Conversion Shares shall not contain the legend set forth above if the
issuance thereof occurs at any time while the registration statement
(“Registration Statement”) filed pursuant to the Registration Rights Agreement
is effective under the Securities Act, or in the event that the New Conversion
Shares may be sold pursuant to Rule 144(k) under the Securities Act.  The
Company agrees that it will provide Alexander, upon request, with a certificate
or certificates representing New Conversion Shares free from such legend at such
time as such legend is no longer required hereunder.  Alexander agrees that, in
connection with any transfer of New Conversion Shares by it pursuant to an
effective registration statement under the Securities Act, it will comply with
the prospectus delivery requirements of the Securities Act provided copies of a
current prospectus relating to such effective registration statement are or have
been supplied to Alexander.
 
8. Press Release.  The Company and the Lenders shall consult with each other in
issuing any press releases or otherwise making public statements with respect to
the transactions contemplated hereby and neither the Company nor any Lender
shall issue any such press release or otherwise make any such public statement
without the prior consent of the other, which consent shall not be unreasonably
withheld or delayed, except that no prior consent shall be required if such
disclosure is required by law, in which such case the disclosing party shall
provide the other party with prior notice of such public statement.
 
9. Miscellaneous.
 
(a)            As modified hereby, the Loan Documents shall remain in full force
and effect.
 
(b)            The Company shall, upon request of the Lenders, reimburse them
for their legal expenses incurred in the preparation of this Agreement and for
related transactions.
 
[Signature Page Follows]
 



 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective officers thereunto duly authorized, as of the date
first above written.
 
ISCO INTERNATIONAL, INC.
 


By:            /s/ Ralph Pini
Name:                  Ralph Pini
Title:                  Interim Chief Executive Officer


SPECTRAL SOLUTIONS, INC.




By: /s/ Frank Cesario
Name: Frank Cesario
Title: CFO


ILLINOIS SUPERCONDUCTOR CANADA CORPORATION




By: /s/ Frank Cesario
Name: Frank Cesario
Title: CFO


MANCHESTER SECURITIES CORPORATION




By: /s/ Elliot Greenberg
Name:                  Elliot Greenberg
Title:                  Vice President




ALEXANDER FINANCE, L.P.




By: /s/ Bradford T. Whitmore
Name: Bradford T. Whitmore
Title: President: Bun Partners, Inc.
       Its: General Partner






--------------------------------------------------------------------------------



COLLATERAL AGENT
UNDER SECURITY AGREEMENT:


MANCHESTER SECURITIES CORPORATION




By: /s/ Elliot Greenberg
Name:                  Elliot Greenberg
Title:                  Vice President


--------------------------------------------------------------------------------



EXHIBIT A


FORM OF NEW AMENDED AND RESTATED NOTE


--------------------------------------------------------------------------------



EXHIBIT B


REGISTRATION RIGHTS AGREEMENT





 
 


--------------------------------------------------------------------------------


